Exhibit 10.27

 

*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED
Under 17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

 

PATENT SUBLICENSE

AGREEMENT

 

THIS PATENT SUBLICENSE AGREEMENT (“Sublicense Agreement”), made as of this 7 day
of Nov., 2003 (the “Effective Date”), by and between SRL-EUV, LLC, a
Massachusetts limited liability company with principal offices at 15 Ward
Street, Somerville, Massachusetts 02143 (“EUV”) and CYMER, INC., a Nevada
corporation, with principal offices at 17075 Thornmint Court, San Diego
California 92127 (“Cymer”).

 

WHEREAS, Cymer has exclusively licensed by separate agreement dated May 14, 2001
(the “Patent License Agreement”) the rights to certain issued patents, patent
applications, trade secrets, confidential information and know-how with respect
to (i) […***…] power devices with specialized circuits useful in powering
certain lasers and […***…] (defined below), and (ii) […***…] light sources
useful in Lithography, Metrology and […***…] applications (defined below) which
have been exclusively licensed to Cymer; and

 

WHEREAS, Cymer sublicensed to Science Research Laboratory, Inc., a Massachusetts
corporation with principal offices at 15 Ward Street, Somerville, Massachusetts
02143 (“SRL”), by separate agreement dated May 14, 2001 (the “2001 Patent
Sublicense Agreement”) certain rights held by Cymer under the Patent License
Agreement in order for SRL to develop certain technologies in the Field of Use;
and

 

WHEREAS, EUV is the assignee of SRL under the 2001 Patent Sublicense Agreement
and holds all of SRL’s rights under the 2001 Patent Sublicense Agreement a copy
of which is annexed hereto as Exhibit “A”; and

 

WHEREAS,  EUV is willing to grant to Cymer a sublicense to all rights held by
EUV under the 2001 Patent Sublicense Agreement pursuant to the terms and
conditions set forth below.

 

NOW, THEREFORE, for and in consideration of the premises, covenants, conditions,
and undertakings hereinafter set forth, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

1.1          […***…]

 

1.2          DUV shall mean the deep ultraviolet region of the electromagnetic
spectrum with wavelengths, referenced to vacuum, ranging from 150 nanometers
(“nm”) up to but not exceeding 250nm.

 

1.3          Extreme UV shall mean the extreme ultraviolet region of the
electromagnetic spectrum with wavelengths, referenced to vacuum, ranging from
10nm up to but not exceeding 50nm.

 

1.4          Field of Use shall mean all applications of the Sublicensed
Technology except applications for use as Light Sources operating in the DUV,
Extreme UV, VUV, and Soft X-ray wavelengths of the spectrum for Lithography
(defined below),  Metrology (defined below) and/or […***…] applications (defined
below).

 

1.5          […***…]

 

1.6          Further Sublicensee shall mean any unrelated third-party to whom
Cymer grants or has granted, directly or indirectly, a right to manufacture,
have manufactured, use and/or market, distribute or sell the Product(s).

 

1.7          Light Source shall mean any source of electromagnetic radiation
whether coherent or incoherent, whether a laser or a lamp.

 

***CONFIDENTIAL TREATMENT REQUESTED

 

--------------------------------------------------------------------------------


 

1.8          Lithography shall mean the art of transferring a spatial pattern
from a reference mask to the surface of a wafer and/or to the surface of
membranes to be made into masks and reticles.

 

1.9          Metrology shall mean the art of measuring distances or surface
topology.

 

1.10        Product(s) shall mean any product in the Field of Use.

 

1.11        Soft X-ray shall mean that region of the electromagnetic spectrum
ranging from 0.5 nm up to but not exceeding 3.0 nm.

 

1.12        Sublicensed Technology shall mean all confidential information,
trade secrets, know-how, methods or processes and other materials, tangible and
non-tangible, including, but not limited to: technical and non-technical data
and information, drawings, sketches, plans, diagrams, specifications and/or
other documents or materials containing said information and data licensed by
Cymer under the Patent License Agreement in the Field of Use as well as any
Cymer Invention (as defined in the Patent License Agreement) or Cymer’s rights
under any Joint Invention (as defined in the Patent License Agreement); in each
case, which have been sublicensed by Cymer to EUV as assignee of SRL under the
2001 Patent Sublicense Agreement.

 

1.13        Sublicensed Patents shall mean the patents or patent applications
(i) which have been licensed to Cymer under the Patent License Agreement and
which have been sublicensed by Cymer to EUV as assignee of SRL under the 2001
Patent Sublicense Agreement; and (ii) which, in the absence of the rights being
granted under the sublicense granted by EUV to Cymer under this Sublicense
Agreement, would be infringed by Cymer’s manufacture, sale or use of the
Product(s) (as defined herein) at any time during the Term of this Sublicense
Agreement.

 

1.14        VUV shall mean vacuum ultraviolet wavelengths in the region of the
electromagnetic spectrum ranging from 120nm up to but not exceeding 150nm.

 

1.15        Term shall have the meaning as set forth in Section 6.1 below.

 

ARTICLE II

 

GRANT OF SUBLICENSE

 

2.1          EUV hereby grants to Cymer an irrevocable  exclusive, worldwide,
royalty-free sublicense, with right to further sublicense pursuant to
Section 2.3: (x) to use the Sublicensed Technology for the purpose of making,
having made, selling or having sold Products in the Field of Use; and (y) under
the Sublicensed Patents to make, have made, use and sell the Product(s) in the
Field of Use.

 

2.2          Cymer shall not obtain any rights of any kind in the Sublicensed
Patents or the Sublicensed Technology except as specifically set forth in this
Sublicense Agreement.

 

2.3          Cymer shall have the right to further sublicense the Sublicensed
Technology and Sublicensed Patents.  Cymer shall provide EUV with a
significantly completed draft of each further sublicense agreement just prior to
its execution; provided, however, that EUV shall have no right to object to any
term or condition of such sublicense.  Cymer agrees to require its Further
Sublicensees to maintain the same confidentiality obligations as required of
Cymer pursuant to Article 8, below.

 

2.4          In consideration of the rights and licenses granted hereunder,
Cymer agrees to pay to EUV a sublicense fee in the amount of […***…] due January
5, 2004.

 

***CONFIDENTIAL TREATMENT REQUESTED

 

2

--------------------------------------------------------------------------------


 

ARTICLE III

 

IMPROVEMENTS AND INVENTIONS

 

3.1          The parties’ respective rights of ownership with respect to
improvements and inventions shall be as set forth in Article III of the Patent
License Agreement.

 

3.2          The parties’ acknowledge and agree that Section 3.2 of the 2001
Patent Sublicense Agreement shall no longer be of any force or effect.

 

ARTICLE IV

 

PATENT PROSECUTION AND INFRINGEMENT

 

4.1          Cymer agrees that it shall, at its own expense, prepare, file,
prosecute and maintain the Sublicensed Patents, in such countries as Cymer deems
appropriate, and shall be responsible for conducting any interferences,
re-examinations, reissues, oppositions or requests for patent term extensions
relating to the Sublicensed Patents.  EUV shall cooperate fully in the
preparation, filing and prosecution of any Sublicensed Patents under this
Sublicense Agreement.  Notwithstanding the foregoing, Cymer shall not take any
such action that could adversely affect a patent or application owned by EUV,
unless such action is mutually agreed by the parties.  Cymer shall provide EUV
with sufficient written notice of any decision not to prepare, file, prosecute
and maintain any Sublicensed Patent so that EUV may take such action on its own.

 

4.2          Each party will promptly notify the other party of any written
claim received by it alleging infringement by a Product of the proprietary
rights or patents of a third-party.  Cymer shall assume the defense of any
action relating to any such allegation of patent infringement.

 

4.3          Each party will promptly notify the other party hereto of the
possible infringement by a third-party of a Product or any of the Sublicensed
Technology or Sublicensed Patents comprising a Product.  Cymer shall have the
sole right to take any action it deems necessary, at its sole cost and expense,
with respect to any infringement of a Product or the Sublicensed Patents.

 

4.4          Within the Field of Use, if Cymer fails to bring an infringement
action as provided in Section 4.3 above within sixty (60) days after notice of
alleged infringement, EUV shall be permitted to take any action it deems
necessary, at its sole cost and expense, in order to protect its research,
royalty and other payment interests.

 

4.5          If either party brings an infringement action under this Agreement,
the other party shall cooperate fully, including if required to bring such
action, the furnishing of a power of attorney.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

5.1          EUV.  EUV represents and warrants that:  (i) it has full power to
enter into this Sublicense Agreement; (ii) it has not previously granted and
will not grant any rights in conflict with the rights and licenses granted
herein; (iii) it has obtained all necessary corporate approvals to enter and
execute into this Sublicense Agreement; and (iv) it shall fully comply with the
requirements of any and all applicable federal, state, local and foreign laws,
regulations, rules and orders of any governmental body having jurisdiction over
the activities contemplated by this Sublicense Agreement.

 

5.2          Cymer.  Cymer represents and warrants that:  (i) it has full power
to enter into this Sublicense Agreement; (ii) it has obtained all necessary
corporate approvals to enter and execute into this Sublicense Agreement; and
(iii) it shall fully comply with the requirements of any and all applicable
federal, state, local and foreign laws, regulations, rules and orders of any
governmental body having jurisdiction over the activities contemplated by this
Sublicense Agreement.

 

3

--------------------------------------------------------------------------------


 

5.3          Disclaimer.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
SUBLICENSE AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY
WARRANTIES OF ANY KIND EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO,
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT, OR VALIDITY OF ANY PATENTS ISSUED OR PENDING.

 

ARTICLE VI

 

TERM

 

6.1          Term. This Sublicense Agreement shall become effective as of the
Effective Date and shall continue until it expires as follows (the “Term”):

 

6.1.1       Products.  As to each Product, in each country, worldwide, unless
earlier terminated in accordance with this Article 6, on the date that neither
the manufacture, sale nor use of such Product would be covered by a Sublicensed
Patent in such country.

 

6.1.2       Entire Agreement.  This Sublicense Agreement shall expire in its
entirety upon the expiration of this Sublicense Agreement with respect to all
Products in all countries, worldwide.

 

6.1.3       Expiration of Patent Sublicense.  This Sublicense Agreement shall
expire in its entirety upon the expiration of the Patent License Agreement with
respect to all Products, in all countries, worldwide.

 

6.2          No Termination.  The parties agree that upon payment of the
sublicense fee set forth in Section 2.4 neither this Sublicense Agreement nor
the Patent License Agreement shall be terminated.

 

6.3          Continuing Obligations; Survival.  It is understood that expiration
of this Sublicense Agreement shall not relieve a party from any obligation or
liability which, at the time of such expiration, has already accrued to the
other party.  The provisions of Sections 2.2, 6.3, and Articles 1, 4, 5, 7, 8,
10 and 11 shall survive the expiration of this Sublicense Agreement.  Except as
otherwise expressly provided in this Article 6, all other rights and obligations
of the parties shall terminate upon expiration of this Sublicense Agreement.

 

ARTICLE VII

 

INDEMNIFICATION

 

7.1          Indemnification by Cymer.  Cymer shall indemnify, defend and hold
harmless EUV, its directors, officers, employees, agents, successors and assigns
from and against all liabilities, expenses or costs (including reasonable
attorneys’ fees and court costs) arising out of any claim, complaint, suit,
proceeding or cause of action against any of them by a third-party alleging (i)
the negligent or intentionally wrongful acts or omissions of Cymer; (ii) any
breach by Cymer of any of its representations or warranties set forth in
Article V of this Sublicense Agreement; or (iii) breach of any warranty relating
to the Products including, but not limited to defects in design, manufacturing
or claims under any theory of product liability.

 

7.2          Indemnification by EUV.  EUV shall indemnify, defend and hold
harmless Cymer, its directors, officers, employees, agents, successors and
assigns from and against all liabilities, expenses, and costs (including
reasonable attorneys’ fees and court costs) arising out of any claim, complaint,
suit, proceeding or cause of action against any of them by a third-party
alleging (i) the negligent or intentionally wrongful acts or omissions of EUV;
or (ii) any breach by EUV of any of its representations or warranties set forth
in Article V of this Sublicense Agreement.

 

7.3          Indemnification Procedure.  A party that intends to claim
indemnification (the “Indemnitee”) under this Article 7 shall promptly notify
the indemnifying party (the “Indemnitor”) in writing of any third party claim,
suit or proceeding or cause of action included within the indemnification
described in this Article 7, above (each a “Claim”) with respect to which the
Indemnitee intends to claim such indemnification, and the Indemnitor

 

4

--------------------------------------------------------------------------------


 

shall have sole control of the defense and/or settlement thereof; provided that
the Indemnitee shall have the right to participate, at its own expense, with
counsel of its own choosing in the defense and/or settlement of such Claim.  The
indemnification under this Article 7 shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the consent of
the Indemnitor.  The Indemnitee under this Article 7, and its employees, at the
Indemnitor’s request and expense, provide full information and reasonable
assistance to Indemnitor and its legal representatives with respect to such
Claims.

 

ARTICLE VIII

 

CONFIDENTIALITY

 

8.1          Confidential Information.  The parties may from time to time
disclose to each other Confidential Information in connection with this
Agreement.  “Confidential Information” shall mean any information disclosed by
one party to the other party which information is not generally known to the
public and may include by way of example, but without limitation (a) information
concerning the disclosing party’s management, financial condition, financial
operations, purchasing activities, costs of products, sales activities,
marketing activities and business plans, (b) information concerning or resulting
from the disclosing party’s research and development work, including, but not
limited to, improvements, discoveries, inventions and new product ideas, (c)
information of the disclosing party concerning actual or potential vendors or
customers, (d) the disclosing party’s computer programs, including source code,
object code, algorithms, methods, structure and related information including
diagrams, flow charts, designs, specifications, manuals, descriptions,
instructions, explanations and improvements, and (e) information concerning the
disclosing party’s products, including plans, blueprints, parts and assembly
drawings, specifications, descriptions, designs, diagrams, dimensions,
tolerances, parts and components, in each case, whether delivered orally, in
writing, electronically or through any other media.  Notwithstanding the
foregoing or anything herein to the contrary, Confidential Information shall not
include any information that, in each case the receiving party can prove by
written documentation:  (i) was already known to the receiving party, other than
under an obligation of confidentiality, at the time of disclosure; (ii) was
generally available to the public or otherwise part of the public domain at the
time of its disclosure to the receiving party; (iii) became generally available
to the public or otherwise part of the public domain after its disclosure and
other than through any act or omission of the receiving party in breach of this
Sublicense Agreement; (iv) was subsequently disclosed to the receiving party by
a person other than the disclosing party who was not bound by any
confidentiality obligation; or (v) was developed entirely independently by the
receiving party without use of, reliance on, or reference to the Confidential
Information of the other party.

 

8.2          Confidentiality.  Each party agrees to protect, hold and maintain
in strict confidence all Confidential Information of the other party for a
period of ten (10) years from the date of disclosure.  Without limiting the
foregoing, neither party shall use or disclose the Confidential Information of
the other party, except as otherwise permitted by this Sublicense Agreement or
as may be necessary or useful to exercise its rights or perform its obligations
under this Sublicense Agreement provided that employees, agents, and
representatives of the receiving party shall be given access to Confidential
Information only on a need-to-know basis and only if they are bound by
obligations of confidentiality comparable to those contained herein.  Nothing
contained in this Article 8 shall prevent either party from disclosing any
Confidential Information of the other party to (a) accountants, lawyers or other
professional advisors or in connection with a merger, acquisition or securities
offering, subject in each case to the recipient entering into an agreement to
protect such Confidential Information from disclosure; or (b) is required by law
or regulation to be disclosed; provided, however, that the party subject to such
disclosure requirement has provided written notice to the other party promptly
upon receiving notice of such requirement in order to enable the other party to
seek a protective order or otherwise prevent disclosure of such Confidential
Information.

 

ARTICLE IX

 

NON-SOLICITATION

 

9.1          During the Term of this Sublicense Agreement, neither party shall
contact, divert, or influence, or attempt to divert or influence any personnel
of the other for purposes of providing employment to such personnel

 

5

--------------------------------------------------------------------------------


 

without the prior written consent of the current employer.  In the event that
either party breaches this non-solicitation covenant and hires (the “New
Employer”) an employee or consultant who, within the six (6) months immediately
preceding the date of hire by the New Employer, was employed by the other party
(the “Prior Employer”), the New Employer shall pay to the Prior Employer as
compensation for the loss of the employee/consultant, three (3) times the first
year’s total compensation being paid by the New Employer to the
employee/consultant.

 

9.2          All payments due hereunder shall be made, in-full, within thirty
(30) days of the first day the employee/consultant provides services to the New
Employer.

 

ARTICLE X

 

LIMITATION OF LIABILITY

 

EXCEPT FOR BREACH OF SECTION 8, NEITHER PARTY, TO THE MAXIMUM EXTENT PERMITTED
BY APPLICABLE LAW, SHALL HAVE ANY LIABILITY TO THE OTHER PARTY FROM ANY CAUSE
WHATSOEVER, AND REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT OR IN TORT
(INCLUDING NEGLIGENCE), FOR ANY INDIRECT, CONSEQUENTIAL, INCIDENTAL, SPECIAL OR
EXEMPLARY DAMAGES (INCLUDING, WITHOUT LIMITATION, DAMAGES FOR LOSS OF PROFITS,
REVENUES, SAVINGS, BUSINESS INTERRUPTION AND THE LIKE) UNDER OR RELATING TO THIS
AGREEMENT, EVEN IF SUCH OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.1        Notices.  All notices required or permitted hereunder shall  be
given in writing and sent by facsimile transmission (with confirmation of
receipt), or mailed postage prepaid, certified or registered mail, return
receipt requested, or sent by a nationally recognized express courier service,
or hand-delivered at the following address:

 

To EUV:

 

SRL-EUV, LLC
15 Ward Street
Somerville, Massachusetts 02143
Attn.: Joseph Mangano
Facsimile: (703) 243-7139

 

 

 

To Cymer:

 

Cymer, Inc.
17075 Thornmint Court
San Diego, California 92127
Attn.: Dr. Robert P. Akins, CEO
Facsimile: (858) 385 6090

 

All notices shall be deemed made upon receipt by the addressee as evidenced by
the applicable written receipt or, in the case of a facsimile, as evidenced by
the confirmation of transmission.

 

11.2        Public Announcements.

 

11.2.1     Subject to Section 11.2.2, all publicity, press releases and other
announcements relating to this Sublicense Agreement or the transaction
contemplated hereby shall be reviewed in advance by, and be subject to the
approval of, both parties; provided, however, that either party may, without the
consent of the other, (i) disclose the existence and general subject matter of
this Sublicense Agreement without the other party’s approval and (ii) subject to
Article 8 disclose the terms of this Sublicense Agreement as required to comply
with applicable securities laws.  Any party that determines applicable
securities laws require it to file this Sublicense Agreement shall first provide
the other party a copy of the redacted version it intends to file and shall
provide the other party the

 

6

--------------------------------------------------------------------------------


 

opportunity to comment thereon.  Notwithstanding the foregoing, the filing party
will make the final decisions regarding the version hereof to file.

 

11.2.2     Subject to Article 8, any party that determines applicable securities
laws require it to disclose publicly (i) non-financial information with respect
to its relationship to the other party or (ii) any aspect of the other party’s
business, shall first provide the other party a copy of the disclosure it
intends to disclose and shall provide the other party the opportunity to comment
thereon.  Notwithstanding the foregoing, the disclosing party will have final
decision-making authority with respect to its disclosures.

 

11.3        Captions and Section References.  The titles, headings or captions
in this Sublicense Agreement do not define, limit, extend, explain or describe
the scope or extent of this Sublicense Agreement or any of its terms or
conditions and therefore shall not be considered in the interpretations,
construction or application of this Sublicense Agreement.

 

11.4        Severability.  Whenever possible, each clause, subclause, provision
or condition of this Sublicense Agreement shall be interpreted in such manner as
to be effective and valid under applicable law, but if any clause, subclause,
provision or condition of this Sublicense Agreement should be prohibited or
invalid under applicable law, such clause, subclause, provision or condition
shall be considered separate and severable from this Sublicense Agreement to the
extent of such prohibition or invalidity without invalidating the remaining
clauses, subclauses, provisions and conditions of this Sublicense Agreement, so
long as the remaining Sublicense Agreement reflects the economic intentions of
the parties as evidenced by this Sublicense Agreement as a whole.

 

11.5        Entire Agreement.  Except for the Solid State Modulator License and
Manufacturing Agreement dated as of January 26, 1995, the Patent License
Agreement and/or the 2001 Patent Sublicense Agreement, this Sublicense Agreement
embodies the entire agreement and understanding of the parties hereto in
relation to the subject matter hereof and supersedes any and all prior
understandings and agreements, whether written or oral in regard to such
matters.  Cymer hereby acknowledges and confirms its consent to the assignment
of SRL’s rights and obligations under the 2001 Patent Sublicense Agreement from
SRL to EUV, and EUV hereby confirms that it is bound by the terms and conditions
of the 2001 Patent Sublicense Agreement as a party to such agreement.  For the
avoidance of doubt, unless otherwise specifically amended, all provisions,
including amounts payable by Cymer, under the Solid State Modulator License and
Manufacturing Agreement dated as of January 26, 1995, the Patent License
Agreement, and the 2001 Patent Sublicense Agreement shall remain in full force
and effect.

 

11.6        Amendment.  No amendment, change or modification of any of the
terms, provisions or conditions of this Sublicense Agreement shall be effective
unless made in writing and signed on behalf of the parties hereto by their duly
authorized representatives.

 

11.7        Counterparts.  This Sublicense Agreement may be executed in one or
more counterparts, by facsimile, or both, each of which shall be deemed to be an
original document, but all such separate counterparts shall constitute only one
and the same Sublicense Agreement.

 

11.8        Waiver.  No waiver of any term, provision or condition of this
Sublicense Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be or construed as a further or continuing waiver
of any such or other term, provision or condition of this Sublicense Agreement.

 

11.9        Binding Agreement; Succession. This Sublicense Agreement shall be
binding upon and shall inure to the benefit of the parties and their respective
successors and permitted assigns.  Neither party may assign this Sublicense
Agreement without the prior written approval of the other party which approval
shall not be unreasonably withheld or delayed; provided, however, that either
party may assign this Sublicense Agreement without the prior written approval of
the other party in connection with the acquisition of such party by, or merger
of such party with or into, a third party or the sale of substantially all of
such party’s assets; provided, further, however that should EUV wish to assign
this Sublicense Agreement to any third-party listed on Exhibit 11.9 attached
hereto and made a part hereof, such written approval of Cymer shall be required.

 

7

--------------------------------------------------------------------------------


 

11.10      Independent Contractors.  The relationship of EUV and Cymer
established by this Sublicense Agreement is that of independent contractors. 
Nothing in this Sublicense Agreement shall be construed to create any other
relationship between EUV and Cymer.  Neither party shall have any right, power
or authority to assume, create or incur any expense, liability or obligation,
express or implied, on behalf of the other.

 

11.11      Governing Law.  This Sublicense Agreement shall be interpreted under
and enforced in accordance with the laws of the State of Massachusetts.

 

IN WITNESS WHEREOF, the parties have caused this Sublicense Agreement to be
executed as of the day and year first above written.

 

SRL-EUV, LLC

CYMER, INC.

 

 

 

 

By:

/s/ JOSEPH MANGANO

 

By:

 /s/ ROBERT P. AKINS

 

Joseph Mangano

 

Robert P. Akins, Ph.D., CEO

 

8

--------------------------------------------------------------------------------


 

EXHIBIT 11.9

 

[…***…]

 

 

9

--------------------------------------------------------------------------------